Per curiam.
After being notified by the State Bar of Georgia that it had found probable cause to prosecute him for violations of state disciplinary standards, A. E. Wallace, Jr., petitioned for voluntary surrender of his license to practice law in Georgia. In his petition, Wallace admits that he violated Standard 4 of Bar Rule 4-102 (d). The State Bar made no objection to the voluntary surrender, and the Review Panel of the State Bar Disciplinary Board recommends that this Court accept Wallace’s petition for voluntary surrender of his license and remove his name from the roll of attorneys entitled to practice law in the State of Georgia. We agree with the Review Panel’s recommendation and thus accept Wallace’s petition for voluntary surrender of his license.
Voluntary surrender of a license is the equivalent of disbarment. Before reinstatement, Wallace must comply with the reinstatement rules of the State Bar of Georgia in effect at that time.

Voluntary surrender of license.


Clarke, C. J., Bell, P. J., Hunt, Benham, Fletcher and Sears-Collins, JJ., concur.